94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SEI HAWAIIAN COGENERATORS, INC., Plaintiff-Appellant,andC.I. Hacoa, Inc., EPT Hawaii Limited Partnership, CIHPartners, L.P., Plaintiffs-Appellants,v.ABB HAWAIIAN COGENERATION, INC., ASEA Brown Boveri, Inc.,ABB Power Generation, Inc., ABB Energy Services, Inc., ABBEnergy Ventures, Inc., Hawaiian Cogeneration, L.P., KalaeloaPartners, L.P., Defendants-Appellees.
No. 95-16562, 95-16566, 95-16863, 95-16906.
United States Court of Appeals, Ninth Circuit.
June 10, 1996.

Before:  FLETCHER, D.W. NELSON and CANBY, Circuit Judges.

ORDER

1
Pursuant to the stipulation of the parties, filed May 23, 1996, this appeal is hereby dismissed with prejudice, each party to bear its own attorneys' fees and costs.